Citation Nr: 1028150	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-41 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a right 
shoulder disorder.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a sternal 
condition and chest pain.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a pulmonary disorder as 
secondary to exposure to asbestos.

6.  Entitlement to a disability rating in excess of 20 percent 
for service-connected thoracolumbar spine pain; residuals, 
fracture fifth thoracic vertebrae.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to January 
1957.

This matter came before the Board the Veterans' Appeals (Board) 
from a June 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which, inter alia, denied service connection and increased rating 
for the issues currently on appeal. 

As support for his claim, the Veteran and his wife provided 
testimony before the undersigned Veterans Law Judge at a hearing 
(Travel Board hearing) at the RO in April 2010.  The transcript 
of the hearing has been associated with the claims file and has 
been reviewed.

The Board notes that, during the April 2010 Travel Board hearing, 
the Veteran appeared to raise an additional claim for an 
increased rating for his service-connected tinnitus.  The issue 
of an increased rating for tinnitus has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of service connection for a right ankle disorder and 
an increased rating for service-connected thoracolumbar spine 
pain; residuals, fracture fifth thoracic vertebrae, are REMANDED 
to the AOJ via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for 
a sternal condition and chest pain and for a right shoulder 
disorder in a November 2006 rating decision.  It notified the 
Veteran of the denial and of his appellate rights, but he did not 
initiate an appeal.

2.  The additional evidence regarding a sternal condition and 
chest pain and regarding a right shoulder disorder received since 
the November 2006 rating decision is either cumulative or 
redundant of evidence previously considered, does not relate to 
an unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  There is no competent medical evidence of current diagnoses 
of a neck disorder, or a pulmonary disorder, including a 
pulmonary disorder due to exposure to asbestos.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002
 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2.  New and material evidence has not been received since the 
November 2006 rating decision to reopen the claims for service 
connection for a sternal condition and chest pain and for a right 
shoulder disorder.  38 U.S.C.A. § 5108 (West 2002
& Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  A neck disorder was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

4.  A pulmonary disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009);
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in August 2007.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, the August 
2007 VCAA notice letter also is compliant with the recent United 
States Court of Appeals for Veterans Claims (Court) decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently 
explained the bases of the prior denials (i.e., the deficiencies 
in the evidence when the claim was previously considered).

Furthermore, the August 2007 VCAA notice letter from the RO 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is no 
error in content. 

The RO also correctly issued the August 2007 VCAA notice letter 
prior to the June 2008 adverse determination on appeal.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 
Vet. App. at 120.  Thus, there is no timing error with regard to 
the VCAA notice.

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), and VA treatment records.  Private treatment records also 
have been associated with the claims file.  Further, the Veteran 
and his representative have submitted several statements, 
including from his wife, fellow service members, and private 
treating physicians, in support of his claims.  The Veteran also 
provided testimony at an April 2010 Travel Board hearing.  

The Board acknowledges the lack of a VA examination regarding the 
etiology of the Veteran's alleged neck and pulmonary disorders; 
however, such an examination is unnecessary in this case.  In 
this regard, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  Here, the evidence reflects neither a neck and a 
pulmonary disability in service nor a presumptive disability 
within one year of discharge from service.  There is also no 
evidence of a current neck or pulmonary disorder.  Thus, the 
first, second and third elements of McLendon are not met and a VA 
examination to establish a nexus is not required.  Therefore, 
there is no indication that any additional evidence remains 
outstanding, and the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Analysis - New and Material Evidence

The Veteran's claim to reopen a previously denied claim for 
service connection for a sternal condition and chest pain and for 
a right shoulder disorder was received in June 2007.  Therefore, 
the amended regulations are applicable.  See 66 Fed. Reg. at 
45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).


A.  Sternal Condition and Chest Pain

In a November 2006 rating decision, the RO found no sternal 
condition and chest pain that were related to service.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Court has held that in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (emphasis added).  

Evidence of record at the time of the November 2006 rating 
decision consisted of the Veteran's original claim application, 
his STRs; his SPRs; VA treatment records dated from 2002 to 2006; 
private treatment records from Cardiology Associates of 
Bridgeport dated from 2001 to 2002; private treatment records 
from Cardiology Diagnostic Center dated in 1996; private 
treatment records from Bridgeport Hospital dated in August 1983; 
private treatment records from E. Staub, M.D., dated in September 
2002; VA examination reports dated in April 1957, July 2002, and 
September 2005; statements from D. Amir, M.D., dated in October 
2002 and November 2004; a videoconference hearing transcript 
dated in November 2004; a statement from the Veteran dated in 
June 2006; statements from the Veteran's wife, dated in September 
2005, and from a fellow service member, dated in September 2005; 
and photographs of the Veteran during service.

The additional evidence received since the November 2006 rating 
decision consists of VA treatment records dated from 2006 to 
2008; a copy of a previously submitted STR; a VA examination 
report dated in September 2007; a Travel Board hearing transcript 
dated in April 2010; lay statements dated in September 2005, 
October 2007, and December 2007; and duplicate photographs of the 
Veteran during service.

Initially, the Board notes that the VA examination report dated 
in September 2007 and photographs of the Veteran during service 
are not pertinent to the Veteran's claim regarding a sternal 
condition and chest pain.  Therefore, this evidence cannot form 
the basis to reopen the claim.

The Board also finds that portions of the duplicate copy of STR, 
VA treatment records dated in 2006, and September 2005 lay 
statements from the Veteran's wife and fellow service member are 
duplicates of evidence of record at the time of the November 2006 
rating decision by the RO.  Therefore, this evidence is not new 
and cannot form the basis to reopen the claim.

With respect to the Veteran's testimony at an April 2010 Travel 
Board hearing and lay statements dated in October 2007 and 
December 2007, they are both cumulative of evidence that was 
previously of record.  In this regard, the Veteran's hearing 
testimony and submitted lay statements merely repeat and 
summarize his contentions that any sternal condition and chest 
pain he currently has were incurred during service as the result 
of his injury in 1955, and his description of the injury in 1955 
and subsequent treatment.  Cumulative or redundant evidence is 
not new.  38 C.F.R. § 3.156(a).  

Finally, the Board also finds that the additional VA treatment 
records dated from 2006 to 2008 do not relate to an unestablished 
fact necessary to substantiate the claim and do not raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Particularly, the additional evidence does not show a 
diagnosis of, or treatment for, a sternal condition and chest 
pain, or that any such disorder is related to service; these 
records merely indicate treatment for other ailments, but do not 
support a finding that the Veteran's currently has any sternal 
condition and chest pain related to service.  

Accordingly, the Board finds new and material evidence to reopen 
the claim for service connection for a sternal condition and 
chest pain has not been received.  The claim is not reopened.  
38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not 
fulfilled this threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-of-
the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

B.  Right Shoulder Disorder

The Board now turns to analysis of the evidence concerning the 
Veteran's claim to reopen a previously denied claim for service 
connection for a right shoulder disorder.  In a November 2006 
rating decision, the RO found no right shoulder disorder that was 
related to service.  The RO notified the Veteran of that decision 
and apprised him of his procedural and appellate rights, but he 
did not initiate an appeal.  Therefore, that decision is final 
and binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Evidence of record at the time of the November 2006 rating 
decision consisted of the Veteran's original claim application, 
his STRs; his SPRs; VA treatment records dated from 2002 to 2006; 
private treatment records from Cardiology Associates of 
Bridgeport dated from 2001 to 2002; private treatment records 
from Cardiology Diagnostic Center dated from 1996; private 
treatment records from Bridgeport Hospital dated in August 1983; 
private treatment records from E. Staub, M.D., dated in September 
2002; VA examination reports dated in April 1957, July 2002, and 
September 2005; statements from D. Amir, M.D., dated in October 
2002 and November 2004; a videoconference hearing transcript 
dated in November 2004; a statement from the Veteran dated in 
June 2006; statements from the Veteran's wife, dated in September 
2005, and from a fellow service member, dated in September 2005; 
and photographs of the Veteran during service.

The additional evidence received since the November 2006 rating 
decision consists of VA treatment records dated from 2006 to 
2008; a copy of a previously submitted STR; a VA examination 
report dated in September 2007; a Travel Board hearing transcript 
dated in April 2010; lay statements dated in September 2005, 
October 2007, and December 2007; and duplicate photographs of the 
Veteran during service.

Initially, the Board notes that the VA examination report dated 
in September 2007; September 2005, October 2007, and December 
2007 lay statements; and photographs of the Veteran during 
service are not pertinent to the Veteran's claim regarding his 
alleged right shoulder disorder.  In this regard, although the 
lay statements describe the circumstances of the Veteran's in-
service injury in 1955, they fail to include any discussion 
regarding his shoulder disorder.  Therefore, this evidence cannot 
form the basis to reopen the claim.

The Board also finds that portions of the duplicate copy of STR 
and VA treatment records dated in 2006 are duplicates of evidence 
of record at the time of the November 2006 rating decision by the 
RO.  Therefore, this evidence is not new and cannot form the 
basis to reopen the claim.

With respect to the Veteran's testimony at an April 2010 Travel 
Board hearing, it is cumulative of evidence that was previously 
of record.  In this regard, the Veteran's hearing testimony and 
submitted lay statements merely repeat and summarize his 
contentions that any right shoulder disorder he currently has was 
incurred during service as the result of his injury in 1955, and 
his description of the injury in 1955 and subsequent treatment.  
Cumulative or redundant evidence is not new.  38 C.F.R. 
§ 3.156(a).  

Finally, the Board also finds that the additional VA treatment 
records dated from 2006 to 2008 do not relate to an unestablished 
fact necessary to substantiate the claim and do not raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Particularly, the additional evidence does not show a 
diagnosis of, or treatment for, a right shoulder disorder, or 
that any such disorder is related to service; these records 
merely indicate treatment for other ailments, but do not support 
a finding that the Veteran's currently has a service-related 
right shoulder disorder.  

Accordingly, the Board finds new and material evidence to reopen 
the claim for service connection for a right shoulder has not 
been received.  The claim is not reopened.  38 U.S.C.A.  § 5108.  
Moreover, inasmuch as the Veteran has not fulfilled this 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni, 5 Vet. App. at 467.

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 
252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken leg), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

A.  Neck Disorder

In this case, the Veteran claims a current diagnosis of a neck 
disorder that resulted from an injury he sustained during 
service.  See, e.g., April 2010 Travel Board hearing transcript. 

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, there is no evidence of a current diagnosis of a neck 
disorder or treatment for neck problems in recent treatment 
records.  In this regard, although the Veteran is competent to 
state that he suffered symptoms of a neck disorder, there must be 
competent medical evidence where the determinative issue involves 
medical causation or a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, absent evidence of a current 
disability, service connection cannot be granted for a neck 
disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of a neck disorder, he is not 
competent to render an opinion as to the medical etiology of any 
current symptoms he experiences, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).





B.  Pulmonary Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's claim of service connection for a pulmonary disorder 
related to asbestos exposure.  For such claims, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information concerning 
claims for service connection for disabilities purportedly 
resulting from asbestos exposure.  Common materials that may 
contain asbestos are steam pipes for heating units and boilers, 
ceiling tiles, roofing shingles, wallboard, fire-proofing 
materials, and thermal insulation.  M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Subsection 9.  The Manual also lists some 
of the major occupations involving exposure to asbestos include 
mining; milling; shipyard work; insulation work; demolition of 
old buildings; carpentry and construction; manufacture and 
servicing of friction products such as clutch facings and brake 
linings; and manufacture and installation of products such as 
roofing and flooring materials, asbestos cement sheet and pipe 
products, and military equipment.  Id. at Subsection 9(f).  

Inhalation of asbestos fibers can lead to a non-exclusive list of 
asbestos-related diseases/abnormalities, such as fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis); tumors; pleural effusions and fibrosis; 
pleural plaques; mesotheliomas of pleura and peritoneum; and 
cancers of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  Id. at 
Subsection 9(b).  

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  The extent and 
duration of exposure to asbestos is not a factor for 
consideration.  Id. at Subsection 9(d).   

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate the 
Veteran was exposed to asbestos during service; (2) development 
has been accomplished sufficient to determine whether the Veteran 
was exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the claimed 
disease in light of the latency and exposure factors.  Id. at 
Subsection 9(h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 
65 Fed. Reg. 33,422 (2000).  

It should be noted that the pertinent parts of the Manual on 
service connection in asbestos-related cases do not create a 
presumption of exposure to asbestos solely from shipboard 
service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In this case, the Veteran claims a current diagnosis of a 
pulmonary disorder that resulted from exposure to asbestos while 
he was on board the USS Intrepid during service.  See, e.g., 
April 2010 Travel Board hearing transcript. 

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, while VA treatment records indicate treatment for sleep 
apnea, there is no indication of a diagnosis of a pulmonary 
disorder or treatment for lung problems in recent treatment 
records.  In this regard, although the Veteran is competent to 
state that he suffered symptoms of a pulmonary disorder, there 
must be competent medical evidence where the determinative issue 
involves medical causation or a medical diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, absent evidence of a current 
disability, service connection cannot be granted for a pulmonary 
disorder due to exposure to asbestos.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, although the Veteran is competent to 
state that he has symptoms of a pulmonary disorder, he is not 
competent to render an opinion as to the medical etiology of any 
current symptoms he experiences, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

As no new and material evidence has been received, the claim for 
service connection for a sternal condition and chest pain is not 
reopened.  The appeal is denied.

As no new and material evidence has been received, the claim for 
service connection for a right shoulder disorder is not reopened.  
The appeal is denied.

Service connection for a neck disorder is denied.

Service connection for a pulmonary disorder is denied.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
required.

In this case, there are no post-service treatment records 
concerning the Veteran's service-connected spine disorder 
associated with the claims file after February 2008.  Further, 
during the April 2010 Travel Board hearing, the Veteran also 
identified private physicians who treated him for his right ankle 
disorder.  

In this regard, VA's duty to assist pertains to obtaining records 
of the Veteran's relevant medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R.  §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  VA also has 
a duty to make reasonable efforts to obtain relevant records, 
including private records that the claimant adequately 
identifies, and notify the claimant of such efforts whenever it 
is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Because any record of treatment for the Veteran's right 
ankle and spine disabilities may be relevant to his claim, the RO 
should make further attempts to obtain these records, and, if 
they no longer exist, must make this express declaration to 
confirm that further attempts to obtain them would be futile.  
The Veteran also has to be apprised of this.

Next, a VA examination is required to determine the nature and 
etiology of an alleged right ankle disorder.  In disability 
compensation (service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Here, the Veteran claims that he has experienced problems in his 
right ankle since his in-service injury in 1955.  A review of 
STRs indicates the Veteran sustained an injury in August 1955 
after being crushed between the nose of a plane and the steering 
wheel of a tractor.  At the time, he complained of pain in his 
right ankle.  An X-ray taken of the right ankle revealed no 
fracture.    

Post-service, the Veteran has testified that he continues to 
suffer from problems in his right ankle; however, he has not 
indicated that there is a definitive diagnosis for the symptoms 
that he suffers.  See April 2010 Travel Board hearing transcript.  
Nevertheless, a September 2002 private treatment record shows 
that the Veteran reported possibly sustaining a fracture in his 
right ankle during the August 1955 accident.  At the time, X-rays 
of his right ankle showed some degenerative changes, but no 
severe deformity or arthritis.  See private treatment record from 
E. Staub, M.D., dated in September 2002.  A subsequent VA X-ray 
of the right ankle showed a nondisplaced fracture of the medial 
malleolus, evidence that may be supportive of the Veteran's 
assertions of a right ankle injury during service.  See VA X-ray 
report dated in July 2006.  

Thus, in light of the evidence of an in-service injury; competent 
evidence regarding continuity of symptomatology and current 
symptomatology; medical evidence of a current right ankle 
disability, suggesting a possible nexus between the in-service 
injury and any current right ankle disorder; and the Court's 
recent decision in McLendon, a comprehensive VA medical 
examination and opinion is needed to determine whether the 
current nature and etiology of the Veteran's right ankle 
disorder, and whether any such disorder is traceable back to his 
military service.  

Further, another VA examination of the Veteran's spine is needed 
to determine the current nature and severity of his service-
connected thoracolumbar spine pain; residuals, fracture fifth 
thoracic vertebrae.   A review of the claims file reveals that 
the last VA examination of the Veteran's spine was in September 
2007.  Since then, the Veteran has asserted that his spine 
disability has worsened, including radiating pain into the lower 
extremities, requiring the use of a cane to relieve pressure, and 
increasing his pain medication.  See VA treatment record dated in 
February 2008 and April 2010 Travel Board hearing transcript.  
Moreover, the Veteran's last VA examination in September 2007 
dates to almost three years ago, and a more current examination 
would be helpful in deciding his appeal.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (determining that the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record 
does not adequately reveal the current state of claimant's 
disability, fulfillment of the statutory duty to assist requires 
a contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the last 
examination).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the appropriate VA 
Medical Center (VAMC) of any treatment for 
the right ankle and spine that the Veteran 
may have received since February 2008.  
Also request from the Veteran information 
as to the dates of any private medical 
treatment received for his right ankle and 
spine disorders that is not already of 
record.  The Veteran should furnish signed 
authorizations for the release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are 
unsuccessful, VA should inform the Veteran 
of the non-response so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current right ankle 
disorder.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly the 
records of any relevant treatment. 

The examination should include any 
necessary diagnostic testing or evaluation.  

      Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
following:

(a) whether the Veteran has any right 
ankle disorder; 

(b) and, if so, whether it is at least 
as likely as not (50 percent or more 
probable) any current right ankle 
disorder is due to the injuries he 
sustained during service in August 1955; 

(c) or, alternatively, if the VA 
examiner finds that the Veteran's right 
ankle disorder is not due to his in-
service injury in 1955, the VA examiner 
is requested to state whether the 
Veteran's right ankle disorder is 
aggravated by [that is, permanently 
increased in severity as a result of] 
his service-connected thoracolumbar 
spine pain; residuals, fracture fifth 
thoracic vertebrae?  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether favorable 
or unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

3.  Also schedule the Veteran for a VA 
orthopedic/neurological examination, by an 
appropriate specialist, to determine the 
current severity of the service-connected 
thoracolumbar spine pain; residuals, 
fracture fifth thoracic vertebrae.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the spine disability 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the spine, or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

Further, the examination report should 
include a discussion of whether the 
Veteran has incapacitating episodes and 
their total duration (in weeks) during the 
last 12 months.  Note:  an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome (IVDS) requiring bed rest 
prescribed by a physician and treatment by 
a physician.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected spine 
disability, such as radiculopathy 
affecting the lower extremities, the 
examiner should identify this abnormality 
and comment on its severity.  
Specifically, the examiner should discuss 
the severity of any associated 
radiculopathy which may be found and 
ascertain whether it more closely 
resembles a mild incomplete paralysis, a 
moderate incomplete paralysis, a 
moderately severe incomplete paralysis or 
a severe incomplete paralysis.  The 
examiner should also describe any other 
neurological manifestations which may be 
present.  

The examiner also should provide an 
opinion as to the effect that the service-
connected connected thoracolumbar spine 
pain; residuals, fracture fifth thoracic 
vertebrae has on the Veteran's current 
level of occupational impairment.  The 
conclusions of the examiner should reflect 
review of the claims folder, and the 
discussion of pertinent evidence.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  

4.  Readjudicate the Veteran's claim for 
service connection for a right ankle 
disorder and his claim for a disability 
rating in excess of 20 percent for 
service-connected thoracolumbar spine 
pain; residuals, fracture fifth thoracic 
vertebrae, in light of the VA examinations 
provided and any additional evidence 
received since the August 2009 statement 
of the case (SOC).  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental SOC (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


